Citation Nr: 1114780	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-24 375	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for polyarthritis, currently rated as noncompensably disabling.

2.  Entitlement to service connection for rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA); which denied entitlement to service connection for rheumatoid arthritis.  

In November 2005, the Veteran contacted VA to request an increased rating for 
rheumatoid arthritis.  The RO responded in January 2006 by informing the Veteran that his claim would be considered a petition to reopen a service connection claim for rheumatoid arthritis, which was last finally denied in a June 1975 RO decision.  The June 1975 rating decision does not indicate that it adjudicated entitlement to service connection for rheumatoid arthritis, nor does it appear that the Veteran was advised that service connection had been denied in that decision.  The record contains no other final decision on that issue.  Hence, the Board is adjudicating the Veteran's claim on a de novo basis, as was ultimately done by the RO.

This appeal was received at the Board in August 2007.  Later that month it was referred to the Veteran's representative at the Board for review and any additional argument that organization wished to present.  In March 2011, the Veteran's representative completed its review and submitted a brief on the Veteran's behalf.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

The issue of an increased rating for service connected polyarthritis is remanded for an additional VA medical opinion.  The VA examiner authoring the August 2006 and April 2007 VA examination reports noted significant limitation of motion in the Veteran's thoracolumbar spine, and abnormalities in the hands and other joints.  The examiner concluded that these findings were unrelated to the service connected polyarthritis and were age related changes.  The examiner did not; however, include a supporting rationale.

The Court has held that an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The most recent VA treatment record in the claims file is from a rheumatology clinic and is dated in April 2007.  It shows that rheumatoid arthritis was not identified, but that the Veteran was to be seen in follow up in six months.  VA has an obligation to seek any records created after April 2007.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent VA treatment records for the period since June 2007, including any follow up from the April 2007 evaluation.

2.  The Veteran should be afforded a current examination to evaluate the manifestations of service connected polyarthritis.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed report.  

The examiner is asked review the record and furnish a medical opinion as to whether the Veteran has any current manifestations of service connected polyarthritis.  The examiner is advised that the term "current" includes any disorder manifesting on or after November 2005 and includes disorders manifesting after this time, but subsequently resolve.  

Any associated limitation of motion or systemic manifestations should be noted.  Ranges of motion should be reported in degrees.  The examiner should report whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due those factors.  The point at which pain begins should also be noted.

If rheumatoid arthritis is identified, the examiner should provide an opinion as to how that disease is related to the service connected polyarthritis and whether it is otherwise related to service.

The opinions must be accompanied by a rationale.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



